Citation Nr: 1509820	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  13-03 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include paranoid schizophrenia with atypical psychosis and depression, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1980 to February 1981.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied service connection for paranoid schizophrenia with atypical psychosis.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In August 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Regarding characterization of the appeal, the Board notes that, although the RO adjudicated the Veteran's claim as one for service connection for paranoid schizophrenia with atypical psychosis, the Board notes that the record documents the Veteran's assertions as to having depression and bipolar disorder, as well as the current diagnoses of paranoid schizophrenia and depression, (NOS).  Hence, the Board has characterized the claim more broadly, to encompass any diagnosed psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition to the paper claims file, the Veteran also has paperless, electronic files on  Virtual VA and the Veterans Benefits Management System (VBMS). The Virtual VA file contains VA treatment records dated to December 2012.; the other records  are duplicative of those in the Veteran's paper claims file.  The VBMS file does not currently contain any records.  .

For the reasons expressed below, the matter on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

The Veteran is seeking service connection for an acquired psychiatric disorder on the basis that his current disability had its onset during service.  Alternatively, the Veteran claims that a number of events during service aggravated his pre-existing psychiatric problems.   Specifically, the Veteran contends that, after being in a motor vehicle accident, seeing a man jump out of a two-story window and left lying on the ground for roughly five hours, and being exposed to gas (despite suffering from asthma), his psychiatric problems were aggravated..

During the August 2013 Board hearing, the Veteran stated that he received treatment for "nervous problems" prior to joining the service from Dr. H.J.K.  The Veteran indicated that he was prescribed medication to deal with the problems, but he was unsure what medication it was.  The Veteran also stated that he informed the military of his problems prior to joining, but that he was nonetheless accepted into service.  These statement raise a question as to whether the Veteran was psychiatrically sound at service entrance.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in connection with his claim in December 2012, at which time the examiner diagnosed  paranoid schizophrenia.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's disability onset in 1985, four years after service.  The examiner noted that the Veteran was discharged due to difficulty adjusting to military life.  The examiner noted that there was no evidence of depression or anxiety in the Veteran's service treatment records, and concluded that it was less likely than not that the Veteran's schizophrenia or other mental health disorder was incurred in or caused by the Veteran's service.  The examination did not address either the Veteran's assertion as to pre-existing  nervous problems or his assertions  regarding his in-service experiences.

The Board notes that the Veteran's entrance examination from January 1980 did not note any psychiatric disorder.  Therefore, the presumption of soundness applies. However, as the December 2012 VA examiner did not address whether  any acquired psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated by service, the record does not include sufficient medical information to determine whether the presumption of soundness has been rebutted, or whether the record otherwise presents a basis for an award of service connection.   
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").  

Given the above, and the noted deficiencies in the December 2012 opinion,  the Board finds that an addendum opinion to obtain further medical information needed to resolve this claim, and based on full considered of all pertinent evidence, to include lay  assertions, is required to fulfill the duty to assist the Veteran.  Id.; see also 38 U.S.C.A. § 5103A (West 2014), 38 C.F.R. § 3.159 (2014).  If the December 2012 examiner is not available, the AOJ should obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate mental health professional (i.e., a psychiatrist or psychologist).  The AOJ should only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent mental health professional.

Prior to arranging to obtain further medical opinion in this appeal, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include outstanding VA treatment records.  Notably, as VA treatment records dated through December 2012 have been associated with the claims file, the AOJ should obtain records of VA treatment since that date.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to include from his family doctor, Dr. H.J.K. (referenced during the Board hearing).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby s REMANDED for the following action:

1.  Obtain any outstanding, pertinent records of VA mental health evaluation and/or treatment of the Veteran, dated since December 2012.  Follow the provisions of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities in procuring such records.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to any additional evidence pertinent to the appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-particularly, treatment records from his family doctor, Dr. H.J.K. (identified during the Board hearing).

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available record and/or responses from each contacted entity are associated with the claims file, arrange to obtain an addendum opinion from the VA psychologist who conducted the December 2012 VA examination.  

If the December 2012 examiner is not available, document that fact in the claims file, and obtain an opinion, based on review of the claims file (to the extent possible), from another, appropriate mental health professional (i.e., a psychiatrist or psychologist).  Only arrange for the Veteran to undergo further examination if deemed necessary in the judgment of a competent mental health professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/report must reflect full consideration of the Veteran's documented psychiatric history and assertions.

The examiner should clearly identify all acquired psychiatric disorder(s existing currently or at any point pertinent to the current claim for service connection.  

With respect to each such diagnosed c disorder, the clinician should provide an opinion, based on sound medical principles, addressing the following:

(a) (1) Whether the disability clearly and unmistakably existed prior to the Veteran entry into active  service, and, if so (2) whether the disability was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of the Veteran's military service.

In addressing the above, if the examiner determines that there was an increase in severity of a pre-existing disability during service, the examiner should also indicate whether such increase was clearly and unmistakably due to the natural progression of the disorder.

(b)  For each psychiatric disability  determined not to have clearly and  unmistakably existed prior to service,  the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was incurred during service.

In providing the requested opinions, the examiner must consider and address all medical and other objective evidence, as well as all  lay assertions-to include the Veteran's statements regarding his in-service experiences. 

The examiner must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the above actions, and any other notification or development action deemed warranted, adjudicate the expanded claim on appeal in light of all pertinent evidence (to include all evidence received since the last adjudication of the claim in the January 2013 statement of the case) and legal authority.  

7.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).



